                                         Entered on Docket
                                         October 07, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                     The following constitutes the order of the Court.
                                       Signed: October 7, 2019
 3
 4                                     ___________________________________________
                                       William J. Lafferty, III
 5                                     U.S. Bankruptcy Judge

 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12   In re                              )           Case No. 15-42934 WJL
                                        )
13   Marie Donna Gigante,               )           Chapter 13
                                        )
14                                      )           HEARING SCHEDULED
                                        )           Date: October 9, 2019
15                     Debtor.          )           Time: 10:30 a.m.
                                        )           Courtroom: 220
16                                      )           1300 Clay Street
                                        )           Oakland, CA 94612
17
                      MEMORANDUM REGARDING SCHEDULED HEARING
18
             A hearing on interested party Rachelle Wells’ Ex Parte
19
     Application to Reopen Case (the “Motion”) (doc. 56) is currently
20
     scheduled for October 9, 2019 at 10:30 a.m. in the
21
     above-captioned case. While the former Chapter 13 Trustee’s
22
     appearance is not mandated, the Court is especially interested
23
     in the former Trustee’s stance regarding the Motion.
24
25
                                       *END OF ORDER*
26
27
28



Case: 15-42934   Doc# 60   Filed: 10/07/19   Entered: 10/07/19 17:07:49       Page 1 of 2
 1                                  COURT SERVICE LIST
 2   Martha G. Bronitsky
     Chapter 13 Trustee
 3   P.O. Box 5004
     Hayward, CA 94540
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 15-42934   Doc# 60   Filed: 10/07/19   Entered: 10/07/19 17:07:49   Page 2 of 2
